Title: To Alexander Hamilton from James McHenry, 4 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 4th April 1799
          
          I again enclose the proceedings of a General Court Martial held at Governor’s Island on Wednesday the 5th of September 1798 by order of Captain Frederick Frye, the commandant of the post, by which court Samuel Brown a private Soldier was sentenced to death for desertion, that you may issue such orders as the case of the unfortunate soldier, and Military usage requires; the President having withheld his approval, or otherwise, of the sentence from a persuasion that the Court was illegal. 1st Because Captain Frye had no authority to convene a general Court Martial. 2nd Because it does not appear that any person was appointed, or did act as Judge Advocate upon the trial. The other sentences of this Court being supposed to have been long since acted upon, it is unnecessary to say anything upon them
          It would be desireable that officers generally were made acquainted with the extent of their powers relative to military courts in every situation they may be placed.
          Also the Proceedings of a General Court Martial held at West point on the 14th day of January 1799 by order of Captain George Ingersoll commanding for your decision upon the proceedings and several sentences
          You will recollect that the 24th Article of the appendix to the rules and Articles of War provides for the transmission of the original proceedings and sentence of General Courts Martial to the Secretary of War to be preserved in his office to the end that persons entitled thereto may be enabled, upon application, to the said office, to obtain copies thereof. It will, therefore, be necessary you should return, when you have acted upon them the proceedings &ca. now enclosed
          I have the honor to be, with the greatest respect, Sir, your Most Obdt Hble Servt
          
            James McHenry
          
          Major Genl. A. Hamilton.
        